DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/353,833, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In this instance, claims 5, 10, 11, and 14 are not sufficiently supported in the prior-filed application 62/353,833 nor in the prior-filed non-provisional application, 15/794,212. 
Claim 5 recites “wherein cropping crops a portion of the ultrasound scan image below the target muscle tissue”. Examiner notes that in an instance where the cropping of claim 4 corresponds to the same processing of claim 1 which is performed prior to finding the target muscle tissue, there is not sufficient support for performing such cropping. In other words, while fig. 13A and corresponding disclosure recites cropping the image (1301) as part of processing prior to finding the target tissue (1306), such cropping is not below the reference fascia (PGPub [0158] of the PG Pub associated with App. No. 15/794,212 discloses sides of an ultrasound scan image are cropped). Any disclosure of cropping above/below a fascia (i.e. target muscle tissue) requires finding such fascia prior to cropping the image accordingly (See at least fig. 11 (1102), fig. 13B (1311) and [0164] of 15/794,212 which discloses 13B depicts the operation of calculating a top pennation angle (1202 of fig. 12) which is after finding the reference tissue and fig. 13C (1321) and corresponding disclosure in at least [0171]-[0172]). Examiner thus notes that while there is support for finding a target muscle tissue using a processed image which is cropped in fig. 13A, there is not sufficient disclosure that such processed image is cropped below a target muscle tissue.
With respect to claims 10, 11, and 14, Examiner notes that while a desired pennation angle and/or fascicle length appears to be supported in such applications ([0125] of provisional and [0146] of non-provisional), there is no disclosure as to the nature of the desired pennation angle, or that the desired pennation angle is determined from “another muscle”. 
For these reasons, the limitations of claims 5, 10, 11, and 14 have an effective filing date of 07/13/2021 in accordance with the filing of the instant application. 

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea without significantly more. 
In a test for patent subject matter eligibility, the claims pass Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. 
When assessed under Step2A, Prong I, Independent claims 1, 8, and 15 are found to be directed towards a judicial exception (i.e. abstract idea). In this instance, claims 1, 8, and 15 recite the limitations “find/ing a target muscle tissue in the processed image”, “generate/generating a determined pennation angle of the target muscle tissue”, “generate/generating a comparison of the determined pennation angle to a desired pennation angle”, “returning the advice to the user based on the comparison”. The cited limitations, under their broadest reasonable interpretation, encompass a mental process (i.e. abstract idea) of finding a target muscle determining a pennation angle, and comparing the determined pennation angle to a desired pennation angle which can be performed in the mind or by a human using a pen and a paper (e.g. observation, evaluation, judgment, opinion), telling a user to improve the pennation angle. In other words, a person could reasonably look at an ultrasound image and find a target muscle tissue (e.g. observation/evaluation), determine a pennation angle of the target muscle tissue (e.g. observation/evaluation), compare the determined pennation angle to a desired pennation angle (e.g. evaluation/judgment), tell a user (e.g. at least pen and paper) to improve the pennation angle (e.g. opinion). Examiner notes that with the exception of generic computer-implemented steps (e.g. at least one non-transitory storage medium, at least one processing unit recited in claims 1 and 15 and a computer program product in claim 15), there is nothing in the claims that preclude the limitation from being performed by a human, mentally or with pen and paper, thus the claimed limitation remains directed towards a judicial exception (MPEP 2106.04(a)) and the claim must be reviewed under Step 2A, Prong II to determine patent eligibility.
Step 2A, Prong II determines whether any claim recites an additional element that integrates the judicial exception into a practical application. Independent claims recites the following additional element(s):
Process an ultrasound scan image (claims 1 and 15)
Processing a scan image (claim 8)
The additional element(s) in the cited independent claim(s) are not found to integrate the judicial exception into a practical application. In this case, processing an ultrasound scan image is merely insignificant pre-solution activity. Examiner notes pre-processing ultrasound images for analysis is routine and well known in the art and does not integrate the judicial exception into a practical application. Additionally, the additional elements cited above do no more than link the judicial exception to a particular technological environment or field of use. Therefore, under step 2A Prong II the Judicial exception is not integrated into a practical application by additional elements of independent claims 1, 8, and 15 and the claims must be reviewed under Step 2B to determine patent eligibility.
Step 2B determines where a claim amounts to significantly more.  Examiner notes that the independent claims recite the following additional element(s): 
Process an ultrasound scan image (claims 1 and 15)
Processing a scan image (claim 8) 
The additional element(s) listed above do not amount to significantly more than the judicial exception. In this instance, the additional elements are merely insignificant extra-solution activity and do not amount to significantly more. Additionally there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. Therefore, under Step 2B in a test for patent subject matter eligibility, the judicial exception of the independent claim(s) do not amount to significantly more and the independent claim(s) remain patent ineligible.
Dependent claims 2-7, 9-14, and 16-20 further limit the abstract idea of independent claims 1, 8, and 15. When analyzed as a whole, these claims are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed towards an abstract idea and do not sufficiently integrate the subject matter into a practical application or recite elements which constitute significantly more than the abstract ideas identified. The dependent claims are directed toward additional elements which encompass abstract ideas
In this instance, dependent claims recite the following limitations:
Finding features in the processed image (claim 3)
Measuring angles of the features (claim 3)
Subtracting a portion of the measured angles form a reference fascia angle of a reference fascia (claim 3)
Evaluating muscle health of the user (claim 13)
Determine a fascicle length (claim 16)
Compare the fascicle length to a desired fascicle length (claim 18)
Evaluate fitness of a subject based on the fascicle length (claim 20)
The cited limitation(s), under their broadest reasonable interpretation, encompass mental processes (i.e. abstract idea) which can be performed in the mind or by a human using a pen and a paper (e.g. observation, evaluation, judgment, opinion). In other words, a human could reasonably look at an ultrasound image and find features, measure angles of the features, subtract a portion of measured angles from a reference fascia angle, evaluate a fascicle length, compare the fascicle length, evaluate fitness of a subject through observation/evaluation. Examiner notes that with the exception of generic computer-implemented steps (e.g. the at least one processing unit of claim 3), there is nothing in the claims that preclude the limitation from being performed by a human, mentally or with pen and paper, thus the claimed limitation is considered to be directed towards a judicial exception (MPEP 2106.04(a)).
Under Step 2A, Prong II for dependent claims 2-8, present additional elements which only further narrow the judicial exceptions (e.g. claims 3-7 which only further narrow the pre-solution activity of processing the ultrasound image, claims 10, 11, and 14, which further narrow the desired pennation angle, claims 9 and 17 which recite reporting the pennation angle and fascicle length, respectively, which encompasses post solution activity of displaying the pennation angle and fascicle length) and provide no additional element which are found to integrate the judicial exception into a practical application. 
These dependent claims include no additional claims that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “finding features in the processed image”. It is unclear if the features are the target muscle tissue of claim 1 or if the features are something other than the target muscle tissue since both are found in the processed image and features and target muscle tissue may correspond to a same element. For examination purposes, it has been interpreted to mean any features, however, clarification is required. 
Claim 2 recites the limitation “a reference fascia”. It is unclear if the reference fascia is the same target muscle tissue since a fascia is what is used to determine the angle (see, for example, Fig. 13A). For examination purposes, it has been interpreted that the reference fascia is the same or different than the target muscle tissue, however, clarification is required. 
Claim 3 recites the limitation “wherein the at least one processing unit processes the ultrasound scan image by converting the ultrasound scan image from greyscale to black and white”. It is unclear if this is the processing of the ultrasound scan image recited in claim 1 or if this is a different processing of the ultrasound scan image. For examination purposes, it has been interpreted to mean any processing of the ultrasound scan image, however, clarification is required.
Claim 4 recites the limitation “wherein the at least one processing unit processes the ultrasound scan image by cropping the ultrasound scan image to focus on the target muscle tissue”. It is unclear if this is the processing of the ultrasound scan image recited in claim 1 or if this is a different processing of the ultrasound scan image. Additionally, it is unclear if the cropping occurs after finding the target muscle tissue or before finding the target muscle tissue as it appears the cropping would rely on finding the target muscle tissue. For examination purposes, it has been interpreted to mean either the same or a different processing, however, clarification is required.  
Claim 5 recites “wherein cropping crops a portion of the ultrasound scan image below the target muscle tissue”. Examiner notes that in an instance where the cropping of claim 4 corresponds to the same processing of claim 1 which is performed prior to finding the target muscle tissue, there is not sufficient support for performing such cropping. In other words, while fig. 13A and corresponding disclosure recites cropping the image (1301) as part of processing prior to finding the target tissue (1306), such cropping is not below the reference fascia (PGPub [0158] which discloses sides of an ultrasound scan image are cropped). Any disclosure of cropping above/below a fascia (i.e. target muscle tissue) requires finding such fascia prior to cropping the image accordingly (See at least fig. 11 (1102), fig. 13B (1311) and [0164] which discloses 13B depicts the operation of calculating a top pennation angle (1202 of fig. 12) which is after finding the reference tissue and fig. 13C (1321) and corresponding disclosure in at least [0171]-[0172]). Examiner thus notes that while there is support for finding a target muscle tissue using a processed image which is cropped in fig. 13A, there is not sufficient disclosure that such processed image is cropped below a target muscle tissue. It is additionally unclear how the cropping of the image below the target muscle is possible without first identifying where the target muscle is.
The term “small structural elements” in claim 6 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, it has been interpreted that any removed structural elements are “small structural elements”, however, clarification is required.
The term “large structural elements” in claim 7 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, it has been interpreted that any connected structural elements are “large structural elements”, however, clarification is required.
	Claim 14 recites the limitation “wherein the desired pennation angle is a previously determined pennation angle of another muscle”. In its broadest reasonable interpretation, the limitation appears to include a muscle completely different than the muscle of which the pennation angle is determined (e.g. the determined pennation angle is from a quadricep muscle and the desired pennation angle is from a bicep muscle). It is unclear if this is the intention of the claim and how comparison of a determined pennation angle to a pennation angle of a different muscle would provide any benefit for providing advice to a user since the structure from one muscle would not be a desired structure of a completely different muscle due to differing muscle structures. For examination purposes, it has been interpreted to mean a comparable muscle (e.g. the desired pennation angle is from a left quadricep or a quadricep of another individual when the determined pennation angle is from a quadricep), however, clarification is required. 	Claim 20 recites the limitation “a subject”. It is unclear if the subject is the user or if the two are different, since the advice appears to be for a user (i.e. a subject) of the device. For examination purposes, it has been interpreted that the subject and user may be the same or different, however, clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Salvi (“Architectural analysis of musculoskeletal ultrasound images”) in view of Uchiyama (US 20150045690 A1) as evidenced by NPL Siping et al. (“The correlation of Muscle thickness and pennation angle…”), hereinafter Siping.
And an electronic device that determines pennation angle, comprising:
at least one non-transitory storage medium that stores instructions (pg. 47 which discloses a computer for processing. Examiner notes a computer would include at least one non-transitory storage medium for storing instructions)
at least one processing unit (pg. 47 which discloses a computer for processing) that executes the instructions to: 
process an ultrasound scan image (at least fig. 3.1(b)) to generate a processed image (at least fig 3.10 and corresponding disclosure of the processing to generate the processed image from pages. 19-27) ; 
find a target muscle tissue (at least fig. 3.14) in the processed image 
use the processed image to generate a determined pennation angle of the target muscle tissue (pg. 40 which discloses the last step of the fascicle detection is to estimate the Pennation angle. And further the pennation angle is calculated as the angle between the muscular fascicle and the deep aponeurosis, thus the determination of pennation angle uses the processed image since the processed image is used in identifying the deep aponeurosis)
	generate a comparison of the measurements to desired measurements (pg. 46 which discloses each manual measurement is compared to the automatic measurement)
	While a manual calculation of pennation angle is performed and an automatic calculation is performed for the pennation angle, Salvi’s comparison is related how well the fascicles are detected (pg. 52), and it is not explicitly disclosed that the determined pennation angle is compared with a desired pennation angle.
	Uchiyama, in a similar field of endeavor regarding evaluating muscles, teaches an electronic device (at least fig. 2 (100) and corresponding disclosure in at least [0033]) that determines muscle quality parameters and returns advice to a user comprising: 
At least one non-transitory storage medium that stores instructions (at least fig. 2 (26) and corresponding disclosure in at least [0117]); and 
At least one processing unit (at least fig. 2 (23 and 22) and corresponding disclosure in at least [0044] and [0088])that executes the instructions to:
Generate a determined muscle quality parameter ([0090]-[0101] which discloses the calculation unit calculates muscle quality points and muscle mass points)
	Generate a comparison of a muscle quality parameter to a desired muscle quality parameter ([0107] which discloses predetermined thresholds are set in advance for the muscle quality points as the muscle quality index and for the muscle mass points as the muscle mass index. And after being calculated the muscle quality points and the muscle mass points of the subject being measured are compared with the thresholds to determine which of the regions (see at least fig. 6 (1) to (4)) the determination belongs to); and 
	Return the advice to the user based on the comparison ([0107]-[0111] which the region the determination belongs to outputs corresponding advice (e.g. you should maintain your lifestyle, you have muscle mass, but the quality is poor,etc))
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Salvi to include generating a comparison and returning advice as taught by Uchiyama in order to aid the user in improving their health by providing guidance for achieving desired muscle quality. 
	It would have been further obvious to a person having ordinary skill in the art to have compared the pennation angle to a desired pennation angle for the muscle quality parameter comparison, as pennation angle is a known factor for determining muscle quality as evidenced by Siping (pg. 987 “Background” which discloses muscle mass and muscle quality evaluated by muscle thickness and pennation angle, respectively) 

	The electronic device of claim 1 would perform the method of claim 8 and comprise the computer program product of claim 15 having corresponding steps and instructions.

	Regarding claim 3, 
	Salvi further teaches wherein the at least one processing unit processes the ultrasound scan image by converting the ultrasound scan image from greyscale to black and white (see at least fig. 3.5 and pg. 22).

	Regarding claim 4,
	Salvi further teaches wherein the at least one processing unit processes the ultrasound scan image by cropping the ultrasound scan image to focus on the target muscle tissue (at least fig. 3.13 and corresponding disclosure in pg. 29-30)

	Regarding claim 5,
	Salvi further teaches wherein the cropping crops a portion of the ultrasound scan image below the target muscle tissue (at least fig. 3.13 and corresponding disclosure in pg. 29-30)

	Regarding claim 6,
	Wherein the at least one processing unit process the ultrasound scan image by removing small structural elements (See at least fig. 3.9b and corresponding disclosure in pg. 26 which discloses all the elements too small are deleted from the binary mask)

	Regarding claim 7,
	Wherein the at least one processing unit processes the ultrasound scan image by connecting large structural elements (pg. 23 which discloses dilation followed by hole filling and by an erosion to fill holes (i.e. connect) that occur inside the structure of the FODG and at least fig. 3.7a).

	Regarding claim 9,
	Salvi further teaches further comprising reporting the determined pennation angle (at least table 3.4 on pg. 45)

	Regarding claim 10,
	Salvi, as modified, teaches the elements of claim 8 as previously stated. Uchiyama further teaches wherein the desired parameter is a previously determined parameter ([0113] which discloses the threshold are set using average values of muscle quality points obtained from a group of healthy individuals. Examiner notes that such values would be previously determined)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Salvi, as currently modified, to include a previously determined parameter as taught by Uchiyama in order to compare the determined parameter to a healthy parameter such that a determination of the muscle quality would be with respect to a healthy muscle quality.
	Examiner notes in the modified system the parameter is the pennation angle.

	Regarding claim 11,
	Salvi, as modified, teaches the elements of claim 8 as previously stated. Uchiyama further teaches wherein the desired parameter is a measurement of another user ([0113] which discloses the threshold are set using average values of muscle quality points obtained from a group of healthy individuals (i.e. at least another user))
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Salvi, as currently modified, to include a previously determined parameter as taught by Uchiyama in order to compare the determined parameter to a healthy parameter such that a determination of the muscle quality would be with respect to a healthy muscle quality.
	Examiner notes in the modified system the parameter is the pennation angle.

	Regarding claim 12,
	Uchiyama, as applied, with respect to claim 8 above further teaches wherein the advice is related to changes in exercise ([0109]-[0111] which discloses messages regarding advice for doing resistance and/or endurance training)

	Regarding claim 13,
	Salvi further teaches evaluating muscle health of the user (examiner notes that pennation angle has a correlation with muscle quality as evidenced by Siping, therefore any output of the pennation angle is necessarily an evaluation of muscle health)
	Additioanlly Uchiyama further teaches evaluating muscle health of the user ([0107]-[0111] which disclose such determination results relate to the quality and mass of the muscle which are necessarily evaluations of muscle health)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Salvi to include evaluating muscle health of the user in order to return the advice accordingly. 

	Regarding claim 14,
	Salvi, as modified, teaches the elements of claim 8 as previously stated. Uchiyama further teaches wherein the desired parameter is a previously determined parameter of another muscle ([0113] which discloses the threshold are set using average values of muscle quality points obtained from a group of healthy individuals. Examiner notes that such values would be previously determined and are of another muscle (i.e. a muscle of at least another individual))
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Salvi, as currently modified, to include a previously determined parameter as taught by Uchiyama in order to compare the determined parameter to a healthy parameter such that a determination of the muscle quality would be with respect to a healthy muscle quality.
	Examiner notes in the modified system the parameter is the pennation angle.

	Regarding claim 16,
	Salvi further teaches further comprising a seventh set of instructions, stored in the at least one non-transitory computer readable medium executable by the at least one processing unit to determine a fascicle length (pg. 36 which discloses the algorithm performs calculation of pennation angle and fascicle length)

	Regarding claim 17,
	Salvi further teaches further comprising a eighth set of instructions, stored in the at least one non-transitory computer readable medium executable by the at least one processing unit to report the fascicle length (at least table 3.3 and pg. 32)

	Regarding claim 20,
	Salvi further teaches further comprising an eighth set of instructions, stored in the at least one non-transitory computer readable medium executable by the at least one processing unit to evaluate fitness of a subject for an activity based on the fascicle length (pg. 9 which discloses determine the PCSA which represents the contractile force-producing potential of the muscle (i.e. fitness of a subject for an activity) can be calculated with the fascicle length).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Salvi and Uchiyama as evidenced by Siping as applied to claim 1 above, and further in view of NPL Zhou et al. (“Dynamic measurement of pennation angle…”), hereinafter Zhou.
	Regarding claim 2, 
	Salvi further teaches wherein the at least one processing unit determines the pennation angle by: 
	Finding features in the processed image (pg. 36 which discloses the FOAM is used to recognize (i.e. find) the fascicle contours instead of the aponeuroses); 
	Measuring angles of the features (see at least fig. 2.3) with respect to a reference fascia (see at least fig. 2.3 and pg. 20 which discloses the pennation angle of the MUSA algorithm is calculated as the angle between the muscular fascicle and the deep aponeuroses and estimated according to the manual methods of section 2.2); and 
	While such measurement of angles would appear to include subtracting a portion of the measured angles from a reference fascia angle of the reference fascia, such subtraction is not explicitly disclosed.
	Nonetheless, Zhou in a similar field of endeavor involving ultrasound imaging of muscles, teaches subtracting a portion of measured angles of fascicles from a reference fascia angle of a reference fascia (pg. 2 which discloses the pennation angle is estimated as the difference between orientation of the fascicle and the deep aponeurosis)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Salvi, as currently modified, to include subtracting a portion of the measured angles from a reference fascia angle as taught by Zhou in order to enhance the pennation angle determination, by using orientations of both the reference fascia and the fascicle. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Salvi and Uchiyama as evidenced by Siping as applied to claim 16 above, and further in view of NPL Ramsay et al. (“Differences in Plantar Flexor Fascicle length and pennation angle between Healthy and Poststroke individuals….”)
Salvi, as modified, teaches the elements of claim 16 as previously stated. Salvi, as currently modified, fails to explicitly teach further comprising an eighth set of instructions, stored in the at least one non-transitory computer readable medium, executable by the at least one processing unit to compare the fascicle length to a desired fascicle length.
Ramsay, in a similar field of endeavor involving muscle evaluation teaches comparing a determined fascicle length to a desired fascicle length (pg. 1 summary/abstract which discloses fascicle lengths and pennation angles were measured and compared between poststroke subjects and ten healthy controls (i.e. desired))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Salvi, as currently modified to include comparing the fascicle length as taught by Ramsay in order to evaluate how certain health issues (e.g. stroke) affect the muscular structure. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Salvi and Uchiyama as evidenced by Siping as applied to claim 16 above, and further in view of Llewellyn et al. (US 20090012406 A1), hereinafter Llewellyn.
	Regarding claim 19, 
	Salvi, as modified, teaches the elements of claim 16 as previously stated. While Salvi teaches that tracking the aponeuroses and fascicles during contraction can be automated in the MUSA algorithm (pg. 56), Salvi fails to explicitly teach further comprising an eight set of instructions, stored in the at least one non-transitory computer readable medium, executable by the at least one processing unit to provide output based on the fascicle length related to altering the fascicle length.
	Nonetheless, Llewellyn, in a similar field of endeavor involving muscular evaluation, teaches providing output based on fascicle length related to altering the fascicle length (at least fig. 6A and corresponding disclosure in at least [0072]).
	It would have bene obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Salvi, as currently modified to include providing output as taught by Llewellyn in order to evaluate the fascicle length at different levels of contraction.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11096658. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the cited patent are directed towards the same device, method, and computer readable medium of determining a pennation angle and returning advice to a user. Additionally, examiner notes the limitations of the instant application are read on by the cited patent such that the claims of the instant application are an obvious broadening to the claims of the cited patent.  In other words, the broader instant claims are anticipated by the narrower issued claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/               Examiner, Art Unit 3793                      

/AMANDA LAURITZEN MOHER/               Primary Examiner, Art Unit 3793